OFFICEOFTHEATTORNEY     GENERALOFTEXAS
                                AUSTIN




~..:,:,,:   ,.
    Honorable ~Joe J. Flmhar, Page 8


           but 8~21     be ntupettaea until    tha aeOi8f0n
           of the Court*of    $$dnal       Appeals has bean
           n00ma.               .
                 we shall file 00nxiaar whether or not the oourt
     may legally    aentenoe &nnle Smith In vaootlon.   The annwer
     ln no.    XII the oaae of Jim Dodd ~a. The state, 77 Dr. B.
     MS. 179 8. w. 564, 8pperl was had rrom a oonvlotlon     of bur-

                  “The term a? oourt at rhloh appellant
          was   trrea
                  -     adjauraad
                          - _       without . a _-a~nt~noe. fn
          ~vaoat10n ona lli ohmmere tho wage lntaraa the
           aalt~no~.     This under our statute       la the final
           Judgaont, and an appeal to this oourt oan not
          110 until aontttnoo has men pronouuooa.             sat-
          tea00 murt b8 pronounoea aumg the torm 0s
          the aourt.       The court oan not aontutoo a ao-
          ~feadant la vacation.       whon aourt aajourma
          his authorfty ovar tho oaae oloaa4, whan
          notiea of appeal hnd been given to this ,oourt,
          exempt in oasoa apaolally        prerldea    by statute.
          This pronounolng of sentmoo in not aothorimed
C         in taoatlon,      nor la it authorhod      at any tlmo
          exoopt during a texm of the oowh.             The Aaaiat-
          ant Attonrev @moral mavos to alnmlma the ap-
            eta1 for’ this roa~on 8na it murt be 8tm8in~a.*
          PD8~i48on, J.)
                 Slnoe the dare&ant oaanot ba SentenOea in vooation,
     the question,    le you rtata  It, now orixoa as to whether tb
     oourt mgt patpom        that ootlon until the next ngular  tona,
     whioh la aer6sol mOntha honoo, or moJ the judge ooll a apoolol
     taPal ior that   purpose.

                 Art1910 19S0, Retimed Clvll         Stotutoa,   1989:
               *Whenover 0 alstrlot   Judge deetim it odrlaabia
          to hold a apeolal tmm of the ai8tri0t      oourt in
          any oounty In hi. dlatrlot,   8uah apealal toxm
          mar bo held; ona auoh Juaga may oonvono ~u$hqte$m
          at any t&a0 whioh may be fixed by hlm..          .

          The oot or fixing         and holding a apeolal term or oourt
     la within the dlatrlot         judge’. sound diaoretlon.  Parry vs.
Honorable Joo J. Insher, Poe.3



wolaton,     (O.&A.)      96 s. w. teal   854.
            At auoh .a term tho judge may pronoun00 aontenoe. In
the oaae o? I!!%  parts Young, 49 Or. R. S36,r OS & W. 100, ap-
pllO8nt was OhmgOd and ~nrlotod         of mqlor and his punlabont
araoeaoa at death.       It woe ap&molsd to tho Court of Crlmlnal
Appeals whore the jud@tont was afflrm+l,       and a motlon’for ro-
hearing worruled.       Tho mandato 108 188uOd after the rogulor
term of tho dlatrlot      oourt had expired.   The judge oallod.8
lpooiol tam of .tha oourt for the aolo~ purpose of aentonolng
lpplioant unqer the statutory      authority of the Auto of the
g9th Leglalature,    Chapter 83, Pago 116, the gist of whloh Is
now found In ArtIole 19gO. aupra.        The defendant applied for
a writ of hdoaa oorpua. eTho-Court of Crlalual         Ap&ala denied
the writ.  flndlng that     *It woe oloarly within the powor OS
           *to 6aU. the apoolal aoa~lon of the Dlatrlot        Court
           tha  apeolflo    purpose of aontemolng 8pp1100nt.~
          YUPthOr, .in the oau8o of EX pOrti Soya, SO Cr. 8.
SO9j 96 8. II. 1080, we find a praotloolly Ia*ntloal faot a1tuatlo~.
There, Eenaoraon, J-, apo~king for the Court of Or-1      Appeals
aalar

            bThIa      statute  was oOn6itruod  by this oourt
        in 151 park    Young,   15 Tour Ot. tip,,     88gi and
        It wZa thare.hel6.thataala statute authorixed
        thajuage     of tha airtriot oourt ot say oounty
        in this Btate, to 00rmono 0 apooIal term of
        hla oourt at any time whfoh mcly ‘bo fired by
        him. We think the propoaitlon        there onnouuoeQ,
        la oonxtrulngaala statute, la 0 aufflolent
        anawar to this appllootlon.        We would observe,
        howwor, that      the Uonstltutloa   (ortlole~S,aeo-
        tlon 7) &Ives plenary power to the Legislature
        to anthsrlse    the holding of spool81 torius of
        the alatrlot    oourta~    we ~quoto thororrom, 08
        follower    ~‘Tho Loglalaturo #hall hare power,
        by general or 8paolal lows, to authorleo tho
        holaing of apaolal terms of-the oourt, or the
        horalng 0r lloro than two toraw in any ootmty
        for the aiapatoh     or ~ua5.nesa.*   Of oourao,
        the Iaglalature     oould authorlao the judgo to
        fix the aato 611 those torme.
              “Did the Aot of the Twonty-Ninth Logla-
        loturo npool    that port of tho old law (Ro-xi-:x&
        vised Statutes,   ortloloa 11X5-4) whioh roqulrod

                                             .
Honorable Joe J. Fisher,    Pago   4



     saLd order to         be mado at a pnooding tora
     of tho dlatrlot          oourt?    It would seem that
      one of the purpoaaa of the now atotutea was
      to obvlato thla,;an$          to authoriw    the’ judgo
      In rooatlon to order a 6poolol term of hula
      oourt;      Saotlone 1 and I! of the now sot in
      offoot re-onaotod sol& above nmntlonod moo-
      tlone of .tho old aot, leaving           oft any refer-
     lnoe to a “” entry of the brdor durlag             a rogu-
     lar torm.%torootor,            the longuogo of thm norj
      atatuta,       ~ti ef00t ollmlnotor the laea iihet
      the order must be 'witoroti         during termtime.
     Tho 5uQo la authorima,              whom ho doom6 it
     adrlaobla          to ord!r a apoolal tonn, and au-
      thorlti~:&-        to oonvono qtoh apoolal~ term
     Or tho sM+kt            any tlmo whlah may bb fired
     by him. ‘rho& ‘in this oonnooticin, ~q., take It,
     doob not ~mror t,o plaae, but to the t$mo when
     ho may beam If odrlaoblo.             or ooprao, ho iuullt
     fix the +ow or ,tJao ,oourt baron ha oon~onoa
      it.    We zolght state,       $n parsing,   as ,w under-
     rtand     It     wee one -0s.the purpoaa 0s -thil, new
     aot. if not the main purpose, to expedite the
     trial and diapoaltlon           of a oortalnolW8, of’
     oriasa’~w&loh have beoomo mom or l*ati prora-
     lent in this aountry,ana it was intedea %O.: ..
     outhorlqe the ‘judge, in vaootloa,            to 0011 a
     apoolal tapa eY ‘-t.he oourt,~ and as ,a nwi
     roaturo of tb, aot, gore him power to ampanal the
     gmna 5~x7 ~to lndlot orreaaera, ,-a, try auoh
     oaaoa.       It, will be **en that      on0 of the main
     objeota ertm lnao+meat would be aefratoa, if
     ‘the 00urt ,ahoula bo 80~llea -to wilt             the oon-
     nnlng 0s~a re@io* term ‘mr0r0 ha ,acitia ,~a11 0
     apaolal term of his oouxkn

            In ooaol~alon,   we wlah to point out that Artlolo 1923,
Rori~od Oltil stotutoa,     prwlalng    r0r the oxtena’ion ~of 0 term
of oourt woe not oonalderod hero booouao the exproaa wording of
that statute pnoludoa      any posalble lpplioation     to this faot
situation;   viz;, uWhonorer a alatrlot    aourt ihall be in the
mldat of the trial of a oouaa when the t&no for the oxplratlon
or the term or E&d oourt arrives * * ‘r the judgo IS 8uthorlzOd
Honorable Joe T. Flahor,        PO@ 5



to ortona   the kmb      (Unfloroooring         oura 1.
            we balioto   that   this    fully     auswera your Inquiry.
                                                   Yours Gory truly,
Approved l?or 18, 1941                      ATTORNEY G-L          OF TEXAS
(0) Grover Sallerr
Flrat Aaal8tant
Attorney Oenaral                            BY
                                                     (a)   Wm. J. Fanning
                                                                Aaslatant

                                            BY
                                                     (a) Crundy Wllllfmn